     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 1 of 21




 1    Katherine F. Parks, Esq. - State Bar No. 6227
      Thorndal Armstrong Delk Balkenbush & Eisinger
 2
      6590 S. McCarran Blvd., Suite B
 3    Reno, Nevada 89509
      (775) 786-2882
 4    kfp@thorndal.com
      Attorneys for Defendants
 5
      CHURCHILL COUNTY AND BENJAMIN TROTTER
 6
 7                                UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
       MICHAEL ERWINE,
10                                                            CASE NO. 3:18-cv-00461-RCJ-WGC

11                                         Plaintiff,
                                                              DEFENDANTS’ ANSWER TO
12     vs.                                                    AMENDED COMPLAINT

13     CHURCHILL COUNTY, a political subdivision
14     of the State of Nevada; CHURCHILL COUNTY
       SHERIFF BENJAMIN TROTTER; and DOES 1
15     through 10 inclusive,
16                                        Defendants.
17
18           COME NOW Defendants, CHURCHILL COUNTY and BENJAMIN TROTTER, by and

19    through their attorneys of record, Thorndal Armstrong Delk Balkenbush & Eisinger, and in
20
      answer to Plaintiff’s Complaint, hereby admit, deny, and allege as follows:
21
                                             FIRST DEFENSE
22
23                                               Jurisdiction

24           1.      Paragraph 1 of the Plaintiff’s Amended Complaint calls for a legal conclusion, not
25    facts, which cannot be admitted or denied by Defendants. To the extent Paragraph 1 is deemed
26
      to contain factual allegations, Defendants deny said allegations.
27
      ///
28
      ///

                                                        -1-
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 2 of 21




             2.      Paragraph 2 of the Plaintiff’s Amended Complaint calls for a legal conclusion, not
 1
 2    facts, which cannot be admitted or denied by Defendants. To the extent Paragraph 2 is deemed

 3    to contain factual allegations, Defendants deny said allegations.
 4
             3.      Paragraph 3 of the Plaintiff’s Amended Complaint calls for a legal conclusion, not
 5
      facts, which cannot be admitted or denied by Defendants. To the extent Paragraph 3 is deemed
 6
 7    to contain factual allegations, Defendants deny said allegations.

 8                                                   Venue
 9           4.      Defendants admit the allegations contained in Paragraph 4 of Plaintiff’s Amended
10
      Complaint.
11
                                                    Parties
12
13           5.      In answer to Paragraph 5 of Plaintiff’s Amended Complaint, the Defendants admit

14    the allegations contained in the first sentence. As to the remaining allegations of Paragraph 5,
15    Defendants are without sufficient knowledge or information with which to form a belief as to the
16
      truth of the allegations contained in the remaining allegations of Paragraph 5 of Plaintiff's
17
      Amended Complaint and, upon such basis, deny said allegations.
18
19           6.      Defendants admit the allegations contained in Paragraph 6 of Plaintiff’s Amended

20    Complaint.
21
             7.      In answer to Paragraph 7 of Plaintiff’s Amended Complaint, the Defendants admit
22
      the allegations contained in the first sentence. As to the remaining allegations of Paragraph 7,
23
      they call for a legal conclusion, not facts, which cannot be admitted or denied by Defendants. To
24
25    the extent the remaining allegations of Paragraph 7 are deemed to contain factual allegations,

26    Defendants deny said allegations.
27
      ///
28



                                                      -2-
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 3 of 21




             8.      Paragraph 8 of the Plaintiff’s Amended Complaint calls for a legal conclusion, not
 1
 2    facts, which cannot be admitted or denied by Defendants. To the extent Paragraph 8 is deemed

 3    to contain factual allegations, Defendants deny said allegations.
 4
                                              Statement of Facts
 5
             9.      Defendants admit the allegations contained in Paragraph 9 of Plaintiff’s Amended
 6
 7    Complaint that Defendant Churchill County employed Plaintiff during the time period stated

 8    therein.
 9           10.     Defendants are without sufficient knowledge or information with which to form a
10
      belief as to the truth of the allegations contained in Paragraph 10 of Plaintiff's Amended
11
      Complaint and, upon such basis, deny said allegations.
12
13           11.     As to the first sentence of Paragraph 11, Defendants admit the allegations

14    contained therein. As to the second sentence and paragraph 11(a)-(g) of the Plaintiff’s Amended
15    Complaint contain the same citation to a document or documents, rather than factual allegations
16
      to be admitted or denied by the Defendants. Said documents speak for themselves.
17
             12.     Defendants deny the allegations contained in Paragraph 12 of the Plaintiff’s
18
19    Amended Complaint.

20           13.     Defendants deny the allegations contained in Paragraph 13 of the Plaintiff’s
21
      Amended Complaint.
22
             14.     Defendants deny the allegations contained in Paragraph 14 of the Plaintiff’s
23
      Amended Complaint.
24
25           15.     In answer to Paragraph 15 of Plaintiff’s Amended Complaint, the Defendants are

26    without sufficient knowledge or information with which to form a belief as to the truth of the
27
      allegations contained in the first, second and third sentences of Paragraph 15 of Plaintiff's
28



                                                      -3-
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 4 of 21




      Amended Complaint and, upon such basis, deny said allegations. As to the remaining
 1
 2    allegations of Paragraph 15, the Defendants deny said allegations.

 3           16.     Defendants are without sufficient knowledge or information with which to form a
 4
      belief as to the truth of the allegations contained in Paragraph 16 of Plaintiff's Amended
 5
      Complaint and, upon such basis, deny said allegations.
 6
 7           17.     Defendants admit the allegations contained in the first and third sentences of

 8    Paragraph 17 of Plaintiff’s Amended Complaint. As to the second, sixth, seventh and eighth
 9    sentences of Paragraph 17 of Plaintiff’s Amended Complaint, Defendants are without sufficient
10
      knowledge or information with which to form a belief as to the truth of the allegations contained
11
      therein and, upon such basis, deny said allegations. Defendants deny the allegations contained
12
13    in the fourth, fifth, ninth and tenth sentences of Paragraph 17 of Plaintiff’s Amended Complaint.

14           18.     Defendants deny the allegations contained in Paragraph 18 of Plaintiff’s Amended
15    Complaint.
16
             19.     As to the allegations contained in the first, second, fourth, and fifth sentences of
17
      Paragraph 19 of Plaintiff’s Amended Complaint, Defendants are without sufficient knowledge or
18
19    information with which to form a belief as to the truth of the allegations contained therein and,

20    upon such basis, deny said allegations.   Defendants deny the allegations contained in the third
21
      sentence of Paragraph 19 of Plaintiff’s Complaint.
22
             20.     Defendants are without sufficient knowledge or information with which to form a
23
      belief as to the truth of the allegations contained in Paragraph 20 of Plaintiff's Amended
24
25    Complaint and, upon such basis, deny said allegations.

26           21.     Defendants deny the allegations contained in Paragraph 21 of Plaintiff’s Amended
27
      Complaint.
28



                                                      -4-
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 5 of 21




             22.     Defendants are without sufficient knowledge or information with which to form a
 1
 2    belief as to the truth of the allegations contained in Paragraph 22 of Plaintiff's Amended

 3    Complaint and, upon such basis, deny said allegations.
 4
             23.     Defendants are without sufficient knowledge or information with which to form a
 5
      belief as to the truth of the allegations contained in Paragraph 23 of Plaintiff's Amended
 6
 7    Complaint and, upon such basis, deny said allegations.

 8           24.     As to the first sentence of Paragraph 24 of Plaintiff’s Amended Complaint,
 9    Defendants admit the allegations contained therein. As to the second, fourth and sixth sentences
10
      of Paragraph 24 of Plaintiff’s Amended Complaint, the Defendants deny said allegations. As to
11
      the allegations contained in the third sentence of Paragraph 24 of Plaintiff’s Amended
12
13    Complaint, Defendants admit that Deputy Jabines asked an inmate to pick up items which had

14    been dropped on the floor. As to the allegations contained in the fifth sentence of Paragraph 24,
15    Defendants are without sufficient knowledge or information with which to form a belief as to the
16
      truth of the allegations contained in the fifth sentence of Paragraph 24 of Plaintiff's Amended
17
      Complaint and, upon such basis, deny said allegations.
18
19           25.     In answer to Paragraph 25 of Plaintiff’s Amended Complaint, the Defendants

20    deny the allegations contained in the first, second and fourth sentences. As to the third sentence,
21
      the Defendants admit that Erwine removed his taser from his holder and deny the remaining
22
      allegations in the third sentence of Paragraph 25. Defendants admit the allegations contained in
23
      the fifth sentence of Paragraph 25.
24
25           26.     Defendants deny the allegations contained in Paragraph 26 of Plaintiff’s Amended

26    Complaint.
27
             27.     In answer to the first sentence of Paragraph 27 of the Plaintiff’s Amended
28
      Complaint, Defendants admit that Plaintiff was called into a meeting on October 10, 2016, with


                                                     -5-
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 6 of 21




      Captain Matheson and Sheriff Trotter and deny the remaining allegations contained in same. In
 1
 2    answer to the second sentence of Paragraph 27, Defendants admit that Sheriff Trotter informed

 3    the Plaintiff that he was aware of the booking that took place over the weekend and that he had
 4
      concerns over the Plaintiff’s actions and deny the remaining allegations on information and
 5
      belief. Defendants are without sufficient knowledge or information with which to form a belief
 6
 7    as to the truth of the allegations contained in the third sentence of Paragraph 27 and, upon such

 8    basis, deny said allegations. Defendants admit the allegations in the fourth sentence of
 9    Paragraph 27. Defendants deny the allegations in the fifth sentence of Paragraph 27.
10
             28.     Defendants are without sufficient knowledge or information with which to form a
11
      belief as to the truth of the allegations contained in Paragraph 28 of Plaintiff's Amended
12
13    Complaint and, upon such basis, deny said allegations.

14           29.     Defendants deny the allegations contained in Paragraph 29 of Plaintiff’s Amended
15    Complaint.
16
             30.     Defendants are without sufficient knowledge or information with which to form a
17
      belief as to the truth of the allegations contained in Paragraph 30 of Plaintiff's Amended
18
19    Complaint and, upon such basis, deny said allegations.

20           31.     Paragraph 31 of Plaintiff’s Amended Complaint contains citation to documents,
21
      not facts to be admitted or denied. The documents referenced in Paragraph 31 speak for
22
      themselves.
23
             32.     Defendants deny the allegations contained in Paragraph 32 of Plaintiff’s Amended
24
25    Complaint.

26           33.     Defendants deny the allegations contained in Paragraph 33 of Plaintiff’s Amended
27
      Complaint.
28



                                                     -6-
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 7 of 21




             34.     Defendants are without sufficient knowledge or information with which to form a
 1
 2    belief as to the truth of the allegations contained in Paragraph 34 of Plaintiff's Amended

 3    Complaint and, upon such basis, deny said allegations.
 4
             35.     Defendants deny the allegations contained in Paragraph 35 of Plaintiff’s Amended
 5
      Complaint.
 6
 7           36.     Defendants deny the allegations contained in Paragraph 36 of Plaintiff’s Amended

 8    Complaint.
 9           37.     In answer to Paragraph 37 of Plaintiff’s Amended Complaint, the first sentence
10
      calls for a legal conclusion, not facts, which cannot be admitted or denied by Defendants. To the
11
      extent the first sentence of Paragraph 37 is deemed to contain factual allegations, Defendants
12
13    deny said allegations. Defendants deny the allegations in the second sentence of Paragraph 37 of

14    Plaintiff’s Amended Complaint.
15           38.     Paragraph 38 of the Plaintiff’s Amended Complaint calls for a legal conclusion,
16
      not facts, which cannot be admitted or denied by Defendants. To the extent Paragraph 38 is
17
      deemed to contain factual allegations, Defendants deny said allegations.
18
19           39.     Paragraph 39 of the Plaintiff’s Amended Complaint calls for a legal conclusion,

20    not facts, which cannot be admitted or denied by Defendants. To the extent Paragraph 39 is
21
      deemed to contain factual allegations, Defendants deny said allegations.
22
             40.     Defendants deny the allegations contained in Paragraph 40 of Plaintiff’s Amended
23
      Complaint.
24
25           41.     Defendants deny the allegations contained in Paragraph 41 of Plaintiff’s Amended

26    Complaint.
27
28



                                                     -7-
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 8 of 21




             42.     Defendants are without sufficient knowledge or information with which to form a
 1
 2    belief as to the truth of the allegations contained in Paragraph 42 of Plaintiff's Amended

 3    Complaint and, upon such basis, deny said allegations.
 4
             43.     Defendants are without sufficient knowledge or information with which to form a
 5
      belief as to the truth of the allegations contained in Paragraph 43 of Plaintiff's Amended
 6
 7    Complaint and, upon such basis, deny said allegations.

 8           44.     Defendants deny the allegations contained in Paragraph 44 of Plaintiff’s Amended
 9    Complaint.
10
             45.     Defendants deny the allegations contained in Paragraph 45 of Plaintiff’s Amended
11
      Complaint.
12
13           46.     Defendants deny the allegations contained in Paragraph 46 of Plaintiff’s

14    Complaint.
15           47.     Defendants are without sufficient knowledge or information with which to form a
16
      belief as to the truth of the allegations contained in Paragraph 47 of Plaintiff's Amended
17
      Complaint and, upon such basis, deny said allegations.
18
19           48.     Defendants deny the allegations contained in Paragraph 48 of Plaintiff’s Amended

20    Complaint.
21
             49.     Defendants are without sufficient knowledge or information with which to form a
22
      belief as to the truth of the allegations contained in Paragraph 49 of Plaintiff's Amended
23
      Complaint and, upon such basis, deny said allegations.
24
25           50.     Defendants are without sufficient knowledge or information with which to form a

26    belief as to the truth of the allegations contained in Paragraph 50 of Plaintiff's Amended
27
      Complaint and, upon such basis, deny said allegations.
28



                                                     -8-
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 9 of 21




             51.     Defendants are without sufficient knowledge or information with which to form a
 1
 2    belief as to the truth of the allegations contained in Paragraph 51 of Plaintiff's Amended

 3    Complaint and, upon such basis, deny said allegations.
 4
             52.     Defendants are without sufficient knowledge or information with which to form a
 5
      belief as to the truth of the allegations contained in Paragraph 52 of Plaintiff's Amended
 6
 7    Complaint and, upon such basis, deny said allegations.

 8           53.     Defendants are without sufficient knowledge or information with which to form a
 9    belief as to the truth of the allegations contained in Paragraph 53 of Plaintiff's Amended
10
      Complaint and, upon such basis, deny said allegations.
11
             54.     Defendants are without sufficient knowledge or information with which to form a
12
13    belief as to the truth of the allegations contained in Paragraph 54 of Plaintiff's Amended

14    Complaint and, upon such basis, deny said allegations.
15           55.     Defendants are without sufficient knowledge or information with which to form a
16
      belief as to the truth of the allegations contained in Paragraph 55 of Plaintiff's Amended
17
      Complaint and, upon such basis, deny said allegations.
18
19           56.     Defendants are without sufficient knowledge or information with which to form a

20    belief as to the truth of the allegations contained in Paragraph 56 of Plaintiff's Amended
21
      Complaint and, upon such basis, deny said allegations.
22
             57.     Defendants deny the allegations contained in Paragraph 57 of Plaintiff’s Amended
23
      Complaint.
24
25           58. Defendants deny the allegations contained in Paragraph 58 of Plaintiff’s Amended

26    Complaint.
27
             59.     Defendants deny the allegations contained in Paragraph 59 of Plaintiff’s Amended
28
      Complaint.


                                                     -9-
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 10 of 21




              60.   Defendants deny the allegations contained in Paragraph 60 of Plaintiff’s Amended
 1
 2    Complaint.

 3            61.   Defendants deny the allegations contained in Paragraph 61 of Plaintiff’s Amended
 4
      Complaint.
 5
                                         CLAIMS FOR RELIEF
 6
 7                         42 U.S.C. 1983 – VIOLATION OF DUE PROCESS

 8                              (PROTECTED PROPERTY INTEREST)
 9                                     (Against Defendant Trotter)
10
              62.   In answer to Paragraph 62 of Plaintiff’s Amended Complaint, Defendants repeat
11
      and re-allege each and every answer to Paragraphs 1 through 62 as though fully set forth herein
12
13    at length.

14            63.   Paragraph 63 of the Plaintiff’s Amended Complaint calls for a legal conclusion,
15    not facts, which cannot be admitted or denied by Defendants. To the extent Paragraph 63 is
16
      deemed to contain factual allegations, Defendants deny said allegations.
17
              64.   Defendants deny the allegations contained in Paragraph 64 of Plaintiff’s Amended
18
19    Complaint.

20            65.   Defendants deny the allegations contained in Paragraph 65 of Plaintiff’s Amended
21
      Complaint.
22
              66.   Defendants deny the allegations contained in Paragraph 66 of Plaintiff’s Amended
23
      Complaint.
24
25            67.   Defendants deny the allegations contained in Paragraph 67 of Plaintiff’s Amended

26    Complaint.
27
              68.   Defendants deny the allegations contained in Paragraph 68 of Plaintiff’s Amended
28
      Complaint.


                                                    - 10 -
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 11 of 21




                           42 U.S.C. 1983 – VIOLATION OF DUE PROCESS
 1
 2                               (PROTECTED LIBERTY INTEREST)

 3                                     (Against Defendant Trotter)
 4
              69.   In answer to Paragraph 69 of Plaintiff’s Amended Complaint, Defendants repeat
 5
      and re-allege each and every answer to Paragraphs 1 through 68 as though fully set forth herein
 6
 7    at length.

 8            70.   Defendants deny the allegations contained in Paragraph 70 of Plaintiff’s Amended
 9    Complaint.
10
              71.   Defendants deny the allegations contained in Paragraph 71 of Plaintiff’s Amended
11
      Complaint.
12
13            72.   Defendants deny the allegations contained in Paragraph 72 of Plaintiff’s Amended

14    Complaint.
15            73.   Defendants deny the allegations contained in Paragraph 73 of Plaintiff’s Amended
16
      Complaint.
17
              74.   Defendants deny the allegations contained in Paragraph 74 of Plaintiff’s Amended
18
19    Complaint.

20            75.   Defendants deny the allegations contained in Paragraph 75 of Plaintiff’s Amended
21
      Complaint.
22
              76.   Defendants deny the allegations contained in Paragraph 76 of Plaintiff’s Amended
23
      Complaint.
24
25    ///

26    ///
27
      ///
28



                                                   - 11 -
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 12 of 21




                                    42 USC 1983 – MONELL CLAIM
 1
 2                                     (Against Churchill County)

 3            77.   In answer to Paragraph 77 of Plaintiff’s Amended Complaint, Defendants repeat
 4
      and re-allege each and every answer to Paragraphs 1 through 76 as though fully set forth herein
 5
      at length.
 6
 7            78.   Defendants deny the allegations contained in Paragraph 78 of Plaintiff’s Amended

 8    Complaint.
 9            79.   Defendants deny the allegations contained in Paragraph 79 of Plaintiff’s Amended
10
      Complaint.
11
              80.   Defendants deny the allegations contained in Paragraph 80 of Plaintiff’s Amended
12
13    Complaint.

14            81.   Defendants deny the allegations contained in Paragraph 81 of Plaintiff’s Amended
15    Complaint.
16
              82.   Defendants deny the allegations contained in Paragraph 82 of Plaintiff’s Amended
17
      Complaint.
18
19            83.   Defendants deny the allegations contained in Paragraph 83 of Plaintiff’s Amended

20    Complaint.
21
              84.   Defendants deny the allegations contained in Paragraph 84 of Plaintiff’s Amended
22
      Complaint.
23
              85.   Defendants deny the allegations contained in Paragraph 85 of Plaintiff’s Amended
24
25    Complaint.

26    ///
27
      ///
28
      ///


                                                   - 12 -
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 13 of 21




                    VIOLATION OF DUE PROCESS – NEVADA CONSTITUTION
 1
 2                                        (Against All Defendants)

 3            86.    In answer to Paragraph 86 of Plaintiff’s Amended Complaint, Defendants repeat
 4
      and re-allege each and every answer to Paragraphs 1 through 85 as though fully set forth herein
 5
      at length.
 6
 7            87.    The first, second, third and fourth sentences of Paragraph 87 of Plaintiff’s

 8    Amended Complaint call for a legal conclusion, not facts, which cannot be admitted or denied by
 9    Defendants. To the extent the first, second, third and fourth sentences of Paragraph 87 are
10
      deemed to contain factual allegations, Defendants deny said allegations. In answer to the fifth
11
      and sixth sentences of Paragraph 87, the Defendants deny same.
12
13            88.    Defendants deny the allegations contained in Paragraph 88 of Plaintiff’s Amended

14    Complaint.
15            89.    Defendants deny the allegations contained in Paragraph 89 of Plaintiff’s Amended
16
      Complaint.
17
              90.    Defendants deny the allegations contained in Paragraph 90 of Plaintiff’s Amended
18
19    Complaint.

20                  TORTIOUS DISCHARGE IN VIOLATION OF PUBLIC POLICT
21
                                          (Against All Defendants)
22
              91.    In answer to Paragraph 91 of Plaintiff’s Amended Complaint, Defendants repeat
23
      and re-allege each and every answer to Paragraphs 1 through 90 as though fully set forth herein
24
25    at length.

26            92.    Defendants deny the allegations contained in Paragraph 92 of Plaintiff’s Amended
27
      Complaint.
28



                                                    - 13 -
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 14 of 21




              93.    Defendants deny the allegations contained in Paragraph 93 of Plaintiff’s Amended
 1
 2    Complaint.

 3            94.    Defendants deny the allegations contained in Paragraph 94 of Plaintiff’s Amended
 4
      Complaint.
 5
              95.    Defendants deny the allegations contained in Paragraph 95 of Plaintiff’s Amended
 6
 7    Complaint.

 8            96.    Defendants deny the allegations contained in Paragraph 96 of Plaintiff’s Amended
 9    Complaint.
10
              97.    Defendants deny the allegations contained in Paragraph 97 of Plaintiff’s Amended
11
      Complaint.
12
13                                            DEFMATION

14                                       (Against All Defendants)
15            98.    In answer to Paragraph 98 of Plaintiff’s Amended Complaint, Defendants repeat
16
      and re-allege each and every answer to Paragraphs 1 through 97 as though fully set forth herein
17
      at length.
18
19            99.    Defendants deny the allegations contained in Paragraph 99 of Plaintiff’s Amended

20    Complaint.
21
              100.   Defendants deny the allegations contained in Paragraph 100 of Plaintiff’s
22
      Amended Complaint.
23
              101.   Defendants deny the allegations contained in Paragraph 101 of Plaintiff’s
24
25    Amended Complaint.

26            102.   Defendants deny the allegations contained in Paragraph 102 of Plaintiff’s
27
      Amended Complaint.
28



                                                   - 14 -
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 15 of 21




                                         DEFAMATION PER SE
 1
 2                                       (Against All Defendants)

 3            103.   In answer to Paragraph 103 of Plaintiff’s Amended Complaint, Defendants repeat
 4
      and re-allege each and every answer to Paragraphs 1 through 102 as though fully set forth herein
 5
      at length.
 6
 7            104.   Defendants deny the allegations contained in Paragraph 104 of Plaintiff’s

 8    Amended Complaint.
 9            105.   Defendants deny the allegations contained in Paragraph 105 of Plaintiff’s
10
      Amended Complaint.
11
              106.   Defendants deny the allegations contained in Paragraph 106 of Plaintiff’s
12
13    Amended Complaint.

14            107.   Defendants deny the allegations contained in Paragraph 107 of Plaintiff’s
15    Amended Complaint.
16
             INTENTIONAL INTERFERENCE WITH PROSPECTIVE EMPLOYMENT
17
                                         (Against All Defendants)
18
19            108.   In answer to Paragraph 108 of Plaintiff’s Amended Complaint, Defendants repeat

20    and re-allege each and every answer to Paragraphs 1 through 107 as though fully set forth herein
21
      at length.
22
              109.   Defendants deny the allegations contained in Paragraph 109 of Plaintiff’s
23
      Amended Complaint.
24
25            110.   Defendants deny the allegations contained in Paragraph 110 of Plaintiff’s

26    Amended Complaint.
27
              111.   Defendants deny the allegations contained in Paragraph 111 of Plaintiff’s
28
      Amended Complaint.


                                                   - 15 -
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 16 of 21




             112.    Defendants deny the allegations contained in Paragraph 112 of Plaintiff’s
 1
 2    Amended Complaint.

 3           113.    Defendants deny the allegations contained in Paragraph 113 of Plaintiff’s
 4
      Amended Complaint.
 5
                                                SECOND DEFENSE
 6
 7           Plaintiff’s Amended Complaint on file herein fails to state a claim against Defendants
 8    upon which relief may be granted.
 9                                              THIRD DEFENSE
10           At all times and places alleged in Plaintiff’s Amended Complaint, the negligence,
11    misconduct, and fault of Plaintiff exceeds that of Defendants, if any, and Plaintiff is thereby
12    barred from any recovery against Defendants.
13                                          FOURTH DEFENSE
14           The occurrence referred to in Plaintiff’s Amended Complaint, and all damages, if any,
15    arising therefrom, were caused by the acts or omissions of a third person or persons over whom
16    Defendants have no control.
17                                              FIFTH DEFENSE
18           It has been necessary for Defendants to employ the services of an attorney to defend this
19    action, and a reasonable sum should be allowed Defendants as and for attorney's fees, together
20    with its costs expended in this action.
21
                                                SIXTH DEFENSE
22
             Defendants allege that at all times and places alleged in the Amended Complaint,
23
      Plaintiff did not exercise ordinary care, caution or prudence in the premises to avoid the loss
24
      herein complained of, and that same was directly and proximately contributed to and caused by
25
      the negligence, misconduct and fault of the Plaintiff.
26
                                            SEVENTH DEFENSE
27
             Defendants allege that Plaintiff has failed to timely plead this matter and has thereby
28
      delayed the litigation and investigation of this claim to the prejudice of Defendants and
      accordingly this action should be dismissed.

                                                     - 16 -
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 17 of 21




 1                                             EIGHTH DEFENSE
 2              On information and belief, Defendants allege that Plaintiff's causes of action as set forth
 3    in the Amended Complaint are barred by the statute of limitations as contained in Chapter 11 of
 4    the Nevada Revised Statutes and Federal law.
 5                                              NINTH DEFENSE
 6              Upon information and belief, Plaintiff has failed to mitigate his damages.
 7                                             TENTH DEFENSE
 8              Plaintiff is estopped from asserting any cause of action whatever against Defendants.
 9                                           ELEVENTH DEFENSE
10              Plaintiff, by his acts and conduct, has waived and abandoned any and all claims as
11    alleged herein against Defendants.
12                                           TWELFTH DEFENSE
13              Defendants’ alleged actions or omissions were taken with due care in the execution of the
14    statutes and regulations, and, therefore, Defendants are statutorily immune from this action.
15                                         THIRTEENTH DEFENSE
16              Defendants’ alleged actions or omissions occurred in the exercise or performance of
17    discretionary functions and duties, and, therefore, Defendants are statutorily immune from this
18    action.
19                                         FOURTEENTH DEFENSE
20              An award of punitive damages against Defendants would be violative of the Fifth
21    Amendment of the United States Constitution in that there is no assurance against multiple,
22    unrestrained punishment in the form of punitive damages. Such an award of punitive damages
23    would be violative of the double jeopardy provisions of the Nevada Constitution, Art. I, §8.
24                                          FIFTEENTH DEFENSE
25              An award of punitive damages against Defendants would be violative of the due process
26    clause of the United States Constitution, the Fourteenth Amendment, §1, and violative of the due
27    process clause of the Nevada Constitution, Art. I, §8.
28    ///



                                                       - 17 -
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 18 of 21




 1                                         SIXTEENTH DEFENSE
 2            An award of punitive damages against Defendants would constitute an undue burden
 3    upon interstate commerce and violate the interstate commerce clause of the United States
 4    Constitution, Art. I, §8.
 5                                      SEVENTEENTH DEFENSE
 6            An award of punitive damages against Defendants would constitute an excessive fine
 7    violative of the Nevada Constitution, Art. I, §7.
 8                                       EIGHTEENTH DEFENSE
 9            An award of punitive damages against Defendants should be barred since Plaintiff cannot
10    establish that Defendants had an "evil mind" and "conducted themselves in an aggravated and
11    outrageous manner".
12                                       NINETEENTH DEFENSE
13            The burden of proof on punitive damages should be by clear and convincing evidence.
14                                        TWENTIETH DEFENSE
15            Plaintiff’s claims are barred for failure to exhaust all administrative remedies.
16                                      TWENTY-FIRST DEFENSE
17            Plaintiff may have suffered from a pre-existing injury or condition and is not entitled to
18    compensation therefore.
19                                     TWENTY-SECOND DEFENSE
20            Plaintiff did not have a protected property interest in continued employment with
21    Churchill County and, as such, Plaintiff fails to state a claim under 42 U.S.C. §1983 on which
22    relief may be granted
23                                      TWENTY-THIRD DEFENSE
24            Any alleged statements made by the Defendants, if any, were statements of opinions, not
25    fact.
26                                    TWENTY-FOURTH DEFENSE
27            At no time did Defendants make a false or defamatory statement concerning Plaintiff.
28    ///



                                                      - 18 -
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 19 of 21




 1                                        TWENTY-FIFTH DEFENSE
 2              Defendants did not publish an unprivileged statement concerning Plaintiff to a third
 3    person.
 4                                        TWENTY-SIXTH DEFENSE
 5              No custom or policy existed in Churchill County which caused a violation of Plaintiff’s
 6    constitutional rights.
 7                                     TWENTY-SEVENTH DEFENSE
 8              Plaintiff is barred from the recovery of punitive damages against Churchill County and
 9    Benjamin Trotter pursuant to NRS 41.035.
10                                      TWENTY-EIGHTH DEFENSE
11              Plaintiff is barred from recovery of punitive damages against Churchill County pursuant
12    to 42 U.S.C. § 1988.
13                                       TWENTY-NINTH DEFENSE
14              Any alleged statements made by Defendants concerning Plaintiff, if any, as alleged in
15    Plaintiff’s Amended Complaint were absolutely privileged.
16                                          THIRTIETH DEFENSE
17              Any alleged statements made by Defendants concerning Plaintiff, if any, as alleged in
18    Plaintiff’s Amended Complaint were conditionally privileged.
19                                        THIRTY-FIRST DEFENSE
20              Any alleged statements made by Defendants concerning Plaintiff, if any, as alleged in
21    Plaintiff’s Amended Complaint which were stated as fact were true.
22                                       THIRTY-SECOND DEFENSE
23              No prospective contract existed between Plaintiff and any third party of which this
24    Defendants’ were aware.
25                                        THIRTY-THIRD DEFENSE
26              Plaintiff’s claims are barred by virtue of NRS 41.660.
27                                       THIRTY-FOURTH DEFENSE
28              The Court should decline to accept jurisdiction of Plaintiff’s state law claims.



                                                       - 19 -
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 20 of 21




 1                                      THIRTY-FIFTH DEFENSE
 2           Pursuant to FRCP 11, as amended, all possible affirmative defenses may not have been
 3    alleged herein insofar as sufficient facts were not available after reasonable inquiry upon the
 4    filing of Defendants’ answer, and therefore Defendants reserve the right to amend this answer to
 5    allege additional affirmative defenses if subsequent investigation warrants.
 6           WHEREFORE, Defendants pray:
 7           1. That Plaintiff’s Amended Complaint be dismissed with prejudice and that he take
 8    nothing thereby;
 9           2. That Defendants be awarded a reasonable attorney's fee and costs of suit; and
10           3. For such other and further relief as this Court deems just and proper.
11
             DATED this 15th day of September, 2020.
12
                                                    THORNDAL ARMSTRONG
13                                                  DELK BALKENBUSH & EISINGER
14
                                                    By: / s / Katherine F. Parks
15                                                     Katherine F. Parks, Esq.
                                                       State Bar No. 6227
16                                                     6590 S. McCarran Blvd., Suite B
17                                                     Reno, Nevada 89509
                                                       (775) 786-2882
18                                                     kfp@thorndal.com
                                                       Attorneys for Defendants
19                                                     Churchill County and Benjamin Trotter
20
21
22
23
24
25
26
27
28



                                                     - 20 -
     Case 3:18-cv-00461-RCJ-WGC Document 71 Filed 09/15/20 Page 21 of 21




                                      CERTIFICATE OF SERVICE
 1
 2           Pursuant to FRCP 5(b), I certify that I am an employee of THORNDAL ARMSTRONG DELK

 3    BALKENBUSH & EISINGER, and that on this date I caused the foregoing DEFENDANTS’
 4
      ANSWER TO AMENDED COMPLAINT to be served on all parties to this action by:
 5
             placing an original or true copy thereof in a sealed, postage prepaid, envelope in the
 6
 7                   United States mail at Reno, Nevada.

 8      ✓    United States District Court, District of Nevada CM/ ECF (Electronic Case Filing)
 9
      _____ personal delivery
10
      ____   facsimile (fax)
11
12    _____ Federal Express/UPS or other overnight delivery

13    fully addressed as follows:
14                                           Luke Busby, Esq.
15                                        316 California Ave., #82
                                              Reno, NV 89509
16                                          Attorney for Plaintiff
17           DATED this 15th day of September, 2020.
18
                                                    / s / Sam Baker
19                                                 An employee of THORNDAL ARMSTRONG
                                                   DELK BALKENBUSH & EISINGER
20
21
22
23
24
25
26
27
28



                                                    - 21 -
